


Exhibit 10.32

 

Form for Executives

 

A123 SYSTEMS, INC.

 

Restricted Stock Unit Agreement

 

1.             Grant of RSUs.

 

This Restricted Stock Unit Agreement (the “Agreement”) evidences the grant by
A123 Systems, Inc., a Delaware corporation (the “Company”), on            ,
20     (the “Grant Date”) to [                  ] (the “Participant”) of
restricted stock units (“RSUs”) providing the Participant with the right to
receive [      ] shares of common stock (“Common Stock”), $.001 par value, of
the Company (each a “Share” and collectively, the “Shares”).  The grant is
subject to the terms and conditions set forth in this Agreement and in the
Company’s 2009 Stock Incentive Plan, as amended (the “Plan”).

 

2.             Vesting and Forfeiture.

 

(a)          While the Participant remains an employee or officer of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”),
except as provided in Sections 2(b), 2(c), 2(d) and 10(c) below, the RSUs will
vest in accordance with the following vesting schedule:  25% of the original
number of Shares shall vest on the first anniversary of the Grant Date and an
additional 6.25% of the original number of Shares shall vest at the end of each
successive three-month period following the first anniversary of the Grant Date
until the fourth anniversary of the Grant Date, at which time all remaining
unvested Shares shall vest.  The number of Shares that vest on any date shall be
rounded down to the nearest whole number of Shares.

 

(b)          If the Participant ceases to be an Eligible Participant for any
reason or no reason, then the Participant will immediately and automatically
forfeit all rights to any of the RSUs that otherwise would vest after the date
the Participant’s employment or other service providing relationship ends.

 

(c)          Immediately before a Change in Control (as defined below), 100% of
the number of unvested RSUs shall vest.  A “Change in Control” means the sale of
all or substantially all of the capital stock, assets or business of the
Company, by merger, consolidation, sale of assets or otherwise (other than a
transaction in which all or substantially all of the individuals and entities
who were beneficial owners of the Common Stock immediately prior to such
transaction beneficially own immediately after such transaction, directly or
indirectly, more than 50% of the outstanding securities entitled to vote
generally in the election of directors of the resulting, surviving or acquiring
corporation in such transaction).

 

(i)            “Cause” means (a) a good faith finding by a majority of the Board
(excluding the vote of the Participant, if then a member of the Board) that
(1) the Participant has failed to perform his or her reasonably assigned
material duties for the Company; (2) the Participant has engaged in gross
negligence or willful misconduct, which has or is expected to have a material
detrimental effect on the Company, (3) the Participant has engaged in fraud,
embezzlement or other material dishonesty, (4) the Participant has engaged in
any conduct which would constitute grounds for termination for violation of the
Company’s policies in effect at that

 

--------------------------------------------------------------------------------


 

time; or (5) the Participant has breached any material provision of any
nondisclosure, invention assignment, non-competition or other similar agreement
between the Participant and the Company and, if amenable to cure, has not cured
such breach after reasonable notice from the Company; or (b) the conviction by
the Participant of, or the entry of a pleading of guilty or nolo contendere by
the Participant to, any crime involving moral turpitude or any felony.

 

(ii)           “Good Reason” means the occurrence, without the Participant’s
written consent, of any of the events or circumstances set forth in clauses
(a) through (d) below.

 

(a)           the assignment to the Participant of duties that involve
materially less authority and responsibility for the Participant and are
materially inconsistent with the Participant’s position, authority or
responsibilities in effect immediately prior to the earliest to occur of (i) the
Change in Control, (ii) the date of the execution by the Company of the initial
written agreement or instrument providing for the Change in Control or (iii) the
date of the adoption by the Board of a resolution providing for the Change in
Control;

 

(b)           the relocation of the Participant’s primary place of business to a
location that results in an increase in the Participant’s daily one way commute
of at least 30 miles;

 

(c)           the material reduction of the Participant’s annual base salary
without the Participant’s prior consent (other than in connection with, and
substantially proportionate to, reductions by the Company of the annual base
salary of more than 75% of its employees); or

 

(d)           the failure of the Company to obtain the agreement from any
successor to the Company to assume and agree to perform the Participant’s
Retention Agreement, if required by such Retention Agreement.

 

Notwithstanding the occurrence of any of the foregoing events or circumstances,
such occurrence shall not be deemed to constitute Good Reason unless (x) the
Participant gives the Company a notice of termination no more than 90 days after
the initial existence of such event or circumstance and (y) such event or
circumstance has not been fully corrected and the Participant has not been
reasonably compensated for any losses or damages resulting therefrom within 30
days of the Company’s receipt of the notice of termination.

 

3.             Issuance of Shares.

 

Subject to the terms and conditions of this Agreement (including any withholding
tax obligations), on or within 60 days after any date on which RSUs vests, the
Company will issue to the Participant or his or her estate, if applicable, one
or more certificates representing the Shares underlying such vested RSUs;
provided that if the delivery of the Shares is subject to the execution of a
release under Section 4.6 of the Participant’s Retention Agreement, the Shares
will be delivered within 5 days of the effectiveness of the release.  Until the
RSUs vest, the

 

2

--------------------------------------------------------------------------------


 

Participant shall have no rights to any Shares or any rights associated with
such Shares, including without limitation dividend or voting rights.

 

4.             Transferability.

 

The RSUs and Shares they represent may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of (whether by operation of law or
otherwise) (collectively, a “transfer”), except that this Agreement may be
transferred by the laws of descent and distribution or as otherwise permitted
under the Plan.  The Participant may only transfer the Shares that have vested
under the terms of this Agreement.

 

5.             Withholding Taxes.

 

(a)          The Participant acknowledges and agrees that the Participant is
ultimately liable and responsible for all taxes owed in connection with the RSUs
and Shares. The Company does not commit and is under no obligation to structure
the RSUs to reduce or eliminate the Participant’s tax liability.  Prior to any
event in connection with the RSUs (e.g., distribution of Shares) that the
Company determines may result in any tax withholding obligations, whether
federal, state or local, including the employee portion of any employment tax
obligation (the “Tax Withholding Obligation”), the Participant must arrange for
the satisfaction of the minimum amount of such Tax Withholding Obligation in a
manner acceptable to the Company.

 

(b)          Unless the Participant chooses to satisfy the Tax Withholding
Obligation by some other means in accordance with clause (c) below, the
Participant’s acceptance of this Agreement constitutes Participant’s instruction
and authorization to the Company and any brokerage firm determined acceptable to
the Company to sell on the Participant’s behalf a whole number of Shares
otherwise issuable to the Participant from the RSUs as the Company determines to
be appropriate to generate cash proceeds sufficient to satisfy any Tax
Withholding Obligations.  Such Shares will be sold on the day the Tax
Withholding Obligation arises (e.g., a distribution date) or as soon thereafter
as practicable and the proceeds of the sale shall be remitted to the Company or
the applicable subsidiary with respect to which the Tax Withholding Obligation
arises. The shares of Stock may be sold as part of a block trade with other
participants in the Plan in which all participants receive an average price. 
The Participant will be responsible for all broker’s fees and other costs of
sale, and the Participant agrees to indemnify and hold the Company harmless from
any losses, costs, damages, or expenses relating to any such sale. To the extent
the proceeds of such sale exceed the Tax Withholding Obligation, the Company
agrees to pay such excess in cash to the Participant as soon as practicable. The
Participant acknowledges that the Company or its designee is under no obligation
to arrange for such sale at any particular price, and that the proceeds of any
such sale may not be sufficient to satisfy Tax Withholding Obligation.
Accordingly, the Participant agrees to pay to the Company or the applicable
subsidiary with respect to which the Tax Withholding Obligation arises
immediately upon demand any amount of the Tax Withholding Obligation that is not
satisfied by the sale of Shares described above.  In connection with the sale of
Shares pursuant to this paragraph, the brokerage firm is permitted to follow the
instructions of the Participant’s 10b5-1 trading plan, if any.

 

(c)          At any time not less than five (5) business days before any Tax
Withholding Obligation arises (e.g., a distribution date), the Participant may
elect to satisfy the

 

3

--------------------------------------------------------------------------------


 

Participant’s Tax Withholding Obligation by delivering to the Company or the
applicable subsidiary an amount that the Company determines is sufficient to
satisfy the Participant’s Tax Withholding Obligation by (i) wire transfer to
such account as the Company may direct, (ii) delivery of a certified check
payable to the Company, or (iii) such other means as the Company may establish
or permit.

 

(d)           Notwithstanding the foregoing, the Company has the right to
override Section 5(b) and/or Section 5(c) in its discretion (e.g., in connection
with a Reorganization Event or otherwise) and deduct from payments of any kind
otherwise due to the Participant from the Company or any of its subsidiaries the
amount of any Tax Withholding Obligation.

 

6.             Consequences of Reorganization Events.

 

(a)           In connection with a Reorganization Event (as defined in
Section 9(b)(1) of the Plan), the Board may take any one or more of the actions
described in Section 9(b)(2) of the Plan with respect to the RSUs granted under
this Agreement and Section 9(b)(3) of the Plan shall not apply.

 

(b)           For purposes of Section 9(b)(2)(i) of the Plan, an RSU shall be
considered assumed if, following consummation of the Reorganization Event, such
RSU confers the right to receive pursuant to the terms of such RSU, for each
Share subject to the RSU immediately prior to the consummation of the
Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Reorganization Event (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the settlement of
the RSU to consist solely of such number of shares of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) that the Board
determined to be equivalent in value (as of the date of such determination or
another date specified by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

 

7.             Deferral.  In no event may the Company or the Participant defer
the delivery of the Shares beyond the date specified in Section 3 of this
Agreement, unless such deferral complies in all respects with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”).

 

8.             Provisions of the Plan.

 

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.  Any capitalized terms used in
this Agreement but not defined in the Agreement shall have the same meaning as
in the Plan.

 

4

--------------------------------------------------------------------------------


 

9.             Section 409A.

 

(a)           This Agreement and the RSUs granted hereunder are intended to
comply with the short-term deferral rule set forth in Treasury Regulation
Section 1.409A-1(b)(4) and accordingly be exempt from Section 409A and shall be
construed consistently therewith.

 

(b)           Each RSU granted under this Agreement shall be represented by a
separate payment for one Share for purposes of Section 409A.

 

(c)           Notwithstanding Section 9(a), if any portion of the RSUs granted
under this Agreement is not exempt from Section 409A, any payment provided to
the Participant in connection with his or her termination of employment is
determined to constitute “nonqualified deferred compensation” (within the
meaning of Section 409A), and the Participant is a “specified employee” (within
the meaning of Section 409A), as determined by the Company in accordance with
its procedures, then any payment that would otherwise be made upon the date of
the Participant’s “separation from service” (as determined under Section 409A)
or within the first six months thereafter will not be made on the originally
scheduled date(s) and will instead be paid in a lump sum on the date that is
six months and one day after the date of the separation from service, with the
balance of the payment thereafter in accordance with the original schedule.

 

(d)           The Company makes no representations or warranty and will have no
liability to the Participant or any other person, other than with respect to
payments made by the Company in violation of the provisions of this Agreement,
if any provisions of or payments under this Agreement are determined to
constitute deferred compensation subject to Section 409A but not to satisfy the
conditions of that section.

 

10.          Miscellaneous.

 

(a)           No Rights to Continued Service Relationship.  The Participant
acknowledges and agrees that the vesting of the RSUs pursuant to Section 2
hereof is earned only by continuing service at the will of the Company (not
through the act of being hired or acquiring Shares hereunder).  The Participant
further acknowledges and agrees that the transactions contemplated hereunder and
the vesting schedule set forth herein do not constitute an express or implied
promise of continued engagement with the Company for the vesting period, for any
period, or at all.  The Participant acknowledges that for all purposes of the
Plan his or her service to the Company will cease on his or her last day of
active relationship with the Company which shall not include any period of
statutory or reasonable notice or any period of deemed service or salary
continuation.

 

(b)           Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws.

 

(c)           Participant’s Acknowledgments.  The Participant acknowledges that
he or she has read this Agreement, has received and read the Plan, and
understands the terms and conditions of this Agreement and Plan. 
Notwithstanding anything in this Agreement to the contrary, the Participant must
accept the grant of RSUs and the terms of this Agreement in the manner
determined by the Company no later than thirty (30) days prior to the first
vesting date

 

5

--------------------------------------------------------------------------------


 

set forth in Section 2(a) above or the Participant will immediately and
automatically forfeit all rights to any of the RSUs on the date twenty-nine (29)
days prior to such first vesting date.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

A123 Systems, Inc.

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

6

--------------------------------------------------------------------------------


 

PARTICIPANT’S ACCEPTANCE OF AGREEMENT

 

The Participant hereby accepts the foregoing grant as evidenced by this
Agreement and agrees to the terms and conditions thereof and acknowledges
receipt of a copy of the Company’s 2009 Stock Incentive Plan, as amended.

 

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------
